     Case 8:19-cr-00061-JVS Document 495 Filed 06/11/21 Page 1 of 1 Page ID #:8514




 1   H. Dean Steward, SBN 85317
     107 Avenida Miramar, Ste. C
 2   San Clemente, CA 92672
     Tel (949) 481-4900
 3   Fax (949) 497-6753
 4   Attorney for Defendant
     MICHAEL JOHN AVENATTI
 5

 6
                              UNITED STATES DISTRICT COURT
 7
                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
 8

 9   UNITED STATES OF AMERICA,                     SA CR No. 19-061-JVS
10               Plaintiff,                        ORDER
11                      v.
12   MICHAEL JOHN AVENATTI,
13               Defendant.
14

15

16         Good cause having been shown, it is ordered that defendant Michael J. Avenatti is
17   permitted to file the requested reply to the government’s opposition to defendant’s Ex
18   Parte Application for an Order Continuing the Trial Date and Finding of Excludable
19   Time. The reply filed as Exhibit A to the Ex Parte Application for an Order Allowing
20   Defendant to File a 3-Page Reply is to be filed forthwith.
21

22         So ordered.
23

24   Dated: June 11, 2021                   _______________________________
25                                                Hon. James V. Selna
26                                                U.S. District Judge
27

28
